Citation Nr: 1440027	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left (dominant) shoulder disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1990 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in February 2008.  However, he failed to report for the hearing without explanation or attempt to reschedule.  The hearing request is considered withdrawn.

This issue was previously presented to the Board in November 2010, September 2012 and December 2013, at which time it was remanded for additional development. 

In June 2014, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  An August 2014 VHA opinion was received by the Board.  A copy of the opinion has not been provided to the Veteran.  However, given that the Board is granting the claim, issuing a decision without giving a copy of the opinion to the Veteran is not prejudicial.

The Board has reviewed the Veteran's Virtual VA file and finds that there are no additional relevant records contained therein.


FINDING OF FACT

Osteoarthritis of the left shoulder is due to an injury to the left shoulder during parachute jumps in service.  


CONCLUSION OF LAW

Osteoarthritis of the left (dominant) shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required.  

Legal Criteria and Analysis

 Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran seeks service connection for a left shoulder disability.  Service treatment records do not reflect any specific injury of the left shoulder, but the Veteran competently reports that he began experiencing left shoulder pain in service after a bad landing in a jump.  He was a paratrooper.  His DD-214 reflects he has been awarded the Master Parachutist Badge, the Parachutists Badge and the Bronze German Armed Forces Parachutist Badge.  A January 2005 Report of Medical History notes the Veteran reported chronic right shoulder pain.  The Veteran has reported left shoulder pain since service. 

The Veteran was afforded a VA examination in July 2013.  At the time, the examiner provided an opinion stating that the left shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that there was no documentation of a chronic left shoulder condition in the military service records and the civilian records immediately after separation. 

An additional opinion was obtained later in July 2013 from an independent examiner who stated he agreed with the diagnosis of mild osteoarthritis of the left shoulder joint and the opinion that the condition is less likely than not due to an in-service injury, or a service connected disability.  He reasoned that there is no injury to the left shoulder documented while in service and no complaints or evaluations of the Veteran's left shoulder while in active service. 

Another opinion was obtained in February 2014.  The examiner stated that the Veteran's minimal osteoarthritis of the left shoulder joint is not likely related to his active military service.  The examiner reasoned that there was no documentation of a left shoulder injury, left shoulder symptoms or chronic left shoulder condition in service medical records as well as in civilian records immediately after the Veteran left service.  

Finding that the above-mentioned VA examiners' opinions were inadequate in that they relied solely on an absence of treatment in service for their opinions and, they did not appeared to consider the Veteran's competent reports of an injury and pain in service, and of pain ever since, the Board, in June 2014, requested a specialist's opinion from the Veteran's Health Administration (VHA).  

In August 2014, the Board received the requested VHA specialist's opinion.  The specialist opined that it is as likely as not that the Veteran's currently diagnosed osteoarthritis of the left shoulder is due to the claimed in-service injury during a bad parachute jump.  The specialist noted that the Veteran had been awarded the Master Parachutist Badge and the German Armed Forces Parachute Badge.  Considering that the Master Parachutist Badge is the highest parachute award, he estimated that the Veteran must have completed over one hundred jumps.  He noted that minor injuries are routinely sustained during these jumps which go un-reported.  He noted he had been stationed at Fort Bragg, North Carolina for over six years and is well aware that many injuries sustained by Airborne soldiers went un-reported for fear of losing their Airborne status with loss of pay.  Finally, he stated that trauma to the joint such as the left shoulder can precipitate onset of osteoarthritis changes within the joint many years later.  

Considering the VHA specialist's opinion, the Board finds that service connection is warranted for a left shoulder disability, to include osteoarthritis.  Indeed, this is the only opinion of record which is adequate, competent and reliable.  It was provided by a specialist after a review of the claim file.  It included a full rationale for his opinion which clearly took into consideration the Veteran's reports as well as the type of service on active duty.  The opinion stands uncontradicted by any other competent evidence of record.  Therefore, the Board places great probative value on the opinion.

Accordingly, service connection for a left shoulder disability is granted.


ORDER

Service connection for a left (dominant) shoulder disability, to include osteoarthritis, is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


